Case 6:20-cv-00016-NKM-RSB Document 35 Filed 07/02/20 Page 1 of 2 Pageid#: 316




                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION


  ANTHONY SMITH,

                 Plaintiff,

  v.
                                                       Case No.: 6:20-cv-00016-NKM
  CENTRA HEALTH, INC. et al.,

                 Defendant.


             DEFENDANTS WESLEY GILLESPIE AND CHRISTOPHER JONES’S
             MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons set forth in the

 accompanying memorandum in support, Defendants Wesley Gillespie (hereinafter “Defendant

 Gillespie”) and Christopher Jones (hereinafter “Defendant Jones”) (collectively, “Defendants”), by

 counsel, move the Court to dismiss with prejudice the Third Amended Complaint against them by

 Plaintiff Anthony Smith.

        WHEREFORE, Defendants Wesley Gillespie and Christopher Jones respectfully request

 that this Court enter an order granting their motion and dismissing with prejudice in its entirety the

 Third Amended Complaint against them, as well as an award of attorneys’ fees incurred, pursuant

 to 42 U.S.C. § 1988(b), or as otherwise permitted by law, and such additional and further relief as

 the Court deems just and proper.

 Dated: July 2, 2020                            WESLEY GILLESPIE
                                                CHRISTOPHER JONES
                                                By counsel:
                                                WILSON ELSER MOSKOWITZ
                                                EDELMAN & DICKER, LLP



                                                   1
Case 6:20-cv-00016-NKM-RSB Document 35 Filed 07/02/20 Page 2 of 2 Pageid#: 317




                                              /s/ Eric P. Burns
                                              Eric P. Burns, VSB #76554
                                              8444 Westpark Drive, Suite 510
                                              McLean, Virginia 22102
                                              (703) 245-9300
                                              (703) 245-9301 (Fax)
                                              eric.burns@wilsonelser.com
                                              Counsel for Defendants Wesley Gillespie and
                                              Christopher Jones

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above will be filed using the Court’s

 CM/ECF system on July 2, 2020, which will then cause a copy to be electronically served on all

 counsel of record.

                                              /s/ Eric P. Burns
                                              Eric P. Burns, VSB #76554
                                              WILSON ELSER MOSKOWITZ
                                              EDELMAN & DICKER, LLP
                                              8444 Westpark Drive, Suite 510
                                              McLean, Virginia 22102
                                              (703) 245-9300
                                              (703) 245-9301 (Fax)
                                              eric.burns@wilsonelser.com
                                              Counsel for Defendants Wesley Gillespie and
                                              Christopher Jones




                                                  2
